      Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 1 of 14




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA




SUZANNE SOMERS, and SLC SWEET, INC.,
             Plaintiffs,
                                           Civil Action No. 2:19-cv-04773-CFK
v.
                                              JURY TRIAL DEMANDED
QVC, INC.,
             Defendant.




 MEMORANDUM IN SUPPORT OF DEFENDANT QVC, INC.’S RENEWED MOTION
  TO COMPEL PLAINTIFFS’ COMPLIANCE WITH THE COURT’S ELECTRONIC
                         DISCOVERY ORDER
        Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 2 of 14




       This Court should compel Plaintiffs SLC Sweet, Inc. and Suzanne Somers to comply

with this Court’s Electronic Discovery Order. Pursuant to Rule 37 of the Rules of Civil

Procedure (the “Rules”), Defendant QVC, Inc. (“QVC”) renews its Motion to Compel requesting

that the Court require Plaintiffs Suzanne Somers and SLC Sweet, Inc. (together “Plaintiffs”) to

comply with this Court’s Order Governing Electronic Discovery, dated May 8, 2020 (the

“Electronic Discovery Order”) [Doc. No. 27] and award QVC the attorneys’ fees and costs it has

incurred in connection with this motion.


                                     Preliminary Statement

       Three months ago, this Court denied without prejudice QVC’s motion to compel

Plaintiffs to obey the Electronic Discovery Order and the Rules of Civil Procedure. Since that

time, the stark differences between the parties’ approaches to discovery have become even more

acute. Plaintiffs’ document custodian testified under oath that they incredibly put Defendant

Suzanne Somers’ daughter-in-law in charge of the document review and production process,

who thereby tasked SLC’s employees with searching their own documents for relevance. The

exception to this activity is even more incredible: SLC put Suzanne Somers’ husband in charge

of running search terms against her e-mail account (without disclosing search terms or the

process to QVC) and of reviewing his wife’s e-mails for production. Plaintiffs’ discovery

collection and production strategy — brazenly continued after repeated warnings from and

discussions with QVC counsel — falls far short of the requirement the Rules impose on

Plaintiffs. QVC requests that the Court compel Plaintiffs to have their counsel redo the

collection and review of Plaintiffs’ potentially relevant electronic data and to forensically image,

collect and review the data of individual computers and mobile devices for Plaintiffs’ five

custodians.
        Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 3 of 14




       QVC comes to this Court with genuine reluctance, and only after bending over

backwards with respect to its own document production efforts. QVC’s e-discovery review

process involved the review of 16 QVC and HSN custodians against 28 search terms over at least

a 3-year period (after discussion with Plaintiffs). QVC employed more than 50 attorneys to

review the resulting electronic data, and produced more than 80,000 pages (and much more by

way of native spreadsheets). QVC produced documents from additional sources, ranging from

shared drive documents to detailed sales data for nutritional supplement products. Plaintiffs’

counsel has never issued a discovery deficiency letter as to what additional discovery they seek;

instead, Plaintiffs’ counsel is now incredibly arguing during and outside of depositions that it is

effectively QVC’s responsibility to identify any potentially relevant documents for any company

employees with no regard to proportionality or reasonableness requirements in the Rules.

       Unfortunately, Court intervention is necessary because there is such a fundamental

disagreement as to what the Rules require of the parties; Court intervention now can ensure the

parties remain on path towards any possible trial of the matter.

                              Factual and Procedural Background

       This case arises from and is driven by a commercial contract Plaintiffs entered into with

QVC for the sale and promotion of health supplements and wellness products on QVC’s home

shopping platforms. See Amended Complaint (“Am. Compl.”) [Doc. No. 7]. Plaintiffs’ theory

of the case is that unnamed QVC employees (somehow with knowledge of a future acquisition

by QVC’s parent company of HSN months before completing negotiations and signing an

agreement) fraudulently conspired to lure Plaintiff SLC into a vendor contract that QVC never

intended to perform solely as a means to drive SLC out of business. Id. at ¶¶ 24, 33. Plaintiffs




                                                 2
        Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 4 of 14




have asserted nine causes of action, ranging from breach of contract to business torts to federal

antitrust violations. Id. at ¶¶ 121-231.

       Pursuant to the Court’s Amended Scheduling Order [Doc. No. 35], the Court set a fact

discovery deadline for November 6, 2020 and a trial date of July 9, 2021.

       On May 8, 2020, this Court entered an Order Governing Electronic Discovery (the

“Electronic Discovery Order”) [Doc. No. 27]. The Order required the parties to exchange “a list

of each relevant electronic system that has been in place at all relevant times.” Critically, the

Order specifically addresses the exchange of information regarding “search methodology,”

including the disclosure of a specific methodology if a party is not going to use search terms:

       If a party intends to use any other methodology for searching for relevant
       electronic documents, the party shall disclose the methodology used in detail and
       any restrictions as to scope and method which might affect its ability to conduct a
       complete review of the electronic documents.

Doc. No. 27 at ¶ 5 (emphasis added). Finally, Paragraph 6 of the Order contains a paragraph

devoted to the “timing of e-discovery” productions to ensure that discovery is completed

promptly and efficiently.

       The Order provides an effective process for the parties’ collection, review, and

production of electronic data. But Plaintiffs refuse to comply with the Orders’ disclosure

requirements. Plaintiffs initially refused to disclose their methodology for collecting and

reviewing documents, and then revealed that Suzanne Somers’s daughter-in-law (SLC’s

president) was “spearheading” Plaintiffs’ collection, review and selection of relevant documents

for production. At that point, QVC filed a motion to compel, arguing that even at that early point

in discovery, Plaintiffs were set to proceed down the wrong path. [Doc. No. 28]. Although the

Court denied QVC’s initial Motion without prejudice [Doc. Nos. 32], the revelations during




                                                  3
        Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 5 of 14




Plaintiffs’ 30(b)(6) document custodian deposition necessitate Court intervention to prevent

Plaintiffs’ utter disregard for their discovery obligations.

       Plaintiffs’ document custodian revealed that Plaintiffs have doubled down and made a

bad situation even worse. Caroline Somers, Plaintiff SLC’s corporate designee and Plaintiff

Suzanne Somers’ daughter-in-law, testified under oath to the following examples of Plaintiffs’

deficient document collection:


               1.      SLC used Intermedia Servers to host emails for its six employees for the
                       past 7 to 10 years, yet SLC did not contact Intermedia Servers to review
                       the ESI stored there for purposes of this litigation. See Somers at 44:14-
                       45:13; 61:7-9, attached as Exhibit A;

               2.      Four SLC custodians, Alan Hamel, Caroline Somers, Jill Schugardt, and
                       Julie Turkel reviewed their own e-mails for relevance under the
                       supervision of Caroline Somers. See Ex. A at 55:6-58:25;

               3.      Suzanne Somers’s husband, Alan Hamel, reviewed Suzanne’s emails for
                       relevance after running search terms that were not disclosed to or agreed
                       upon by QVC’s counsel. See Ex. A at 56:9-57:14; 59:1-10.

       There is nothing proportional or reasonable about Plaintiffs’ document collection efforts

described above. By their own admission, Plaintiffs unequivocally failed to comply with the

Federal Rules and the Court’s Electronic Discovery Order for searching, reviewing, and

producing documents. And while openly flouting the Rules and falling far short of the minimum

requirements the Rules impose on SLC, Plaintiffs have relentlessly fought to hold QVC to a

standard far beyond what the Rules or this Court require.

       QVC has given Plaintiffs two 30(b)(6) document custodian depositions, and numerous

emails and a detailed memorandum summarizing its efforts to search, review, and produce

responsive non-privileged documents. And despite QVC’s likelihood of success in opposing

Plaintiffs’ Motion to Compel additional discovery [Doc. No. 37], QVC conceded on several

issues, albeit burdensome, to obviate judicial intervention [Doc. No. .39]. Nonetheless, Plaintiffs
                                                   4
        Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 6 of 14




still seek to impose a seemingly limitless proportionality and relevance standard untethered from

the Rules and unreasonably burdensome to QVC.

       Given that Plaintiffs have turned their own discovery into a literal family affair, QVC

now reluctantly returns to this Court in an effort to remedy the situation and set a clear discovery

path forward.

                                              Legal Standard

       Rule 37(b)(2)(A) provides, in relevant part: “If a party . . . fails to obey an order to

provide or permit discovery. . ., the court where the action is pending may issue further just

orders.” Courts have consistently held that failure to comply with a court’s discovery order is

the proper subject of a motion to compel and grounds for that court to impose sanctions. In re

Fine Paper Antitrust Lit., 685 F.2d 810, 823 (3d Cir. 1982); Dunn v. Warhol, No. 91-4169, 1993

WL 149991, at *1 (E.D. Pa. May 10, 1993).

       Consistent with Rule 37 and Local Rule 26.1, QVC’s counsel have made a good-faith

effort to resolve these issues with Plaintiffs without the Court’s involvement through numerous

e-mails and multiple meetings. However, now that it has been more than 60 days since entry of

the Electronic Discovery Order, QVC requests that this Court order Plaintiffs to comply with this

Court’s Electronic Discovery Order.

                                             Argument


I.     PLAINTIFFS’ REVIEW VIOLATED THE ELECTRONIC DISCOVERY ORDER AND RULES OF
       CIVIL PROCEDURE.

       A.       This Court should order Plaintiffs’ attorneys — and not its employees (or a
                relative of a named plaintiff) — to collect and review relevant data for
                production.

       Caroline Somers, Plaintiffs’ 30(b)(6) corporate designee — who is Plaintiff Suzanne

Somers’s daughter-in-law — testified that she, Julie Turkel, and Jill Schugardt each reviewed

                                                  5
        Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 7 of 14




their own emails for responsive documents, under Caroline’s supervision, and that Alan Hamel

independently searched his own emails for responsive materials. See Ex. A at 57:19-58:25.


               Q. What was the methodology SLC used for searching for relevant electronic
               documents other than with respect to Suzanne?

               A. I went through every single e-mail communication during the relevant time
               period in my sent and received e-mails, one by one, with anything that had to do
               with any part of the QVC business and I placed in the Dropbox account for my
               attorney's review. In addition, I went through all of my documents and added
               those to the Dropbox. My understanding is that he wanted everything. I then met
               with my team of Julie and Jill. I had my IT director present who set up the
               Dropbox account on both of their computers and instructed them to go through
               every single communication or document or spread sheet and place it into the
               Dropbox. They each had a file and I over saw them doing it that first day and they
               continued that process on their own until it was complete.

               ....

               Q.     Please continue with your answer if you’re not finished.

               A. I then had Dave Henson go to Suzanne Somers and Alan Hamel’s home and
               he set up the Dropbox account on Alan’s computer and I instructed Alan to go
               through every single communication, he only works in e-mail, and I asked him to
               put every single e-mail that had to do with QVC. I instructed him to keep every
               e-mail even if it was unflattering or embarrassing, I instructed him to keep them,
               which he did. It made his eyes blurry, he complained a lot, but he did it. And he
               then went through Suzanne’s account. Suzanne was less involved with the e-mail
               at -- for QVC and it was more efficient to use search terms on her computer to
               gather any relevant QVC e-mail.

Id. at 55:5-56:25.

       Even more alarming, Caroline Somers testified that Alan Hamel reviewed the emails of

his wife, Plaintiff Suzanne Somers, for responsiveness.

               Q. And Alan searched Suzanne Somers’ e-mail account and documents for any
               responsive materials, correct?

               A.     Yes.

               Q.     And for Suzanne, he used a series of –



                                                 6
        Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 8 of 14




                  A. I would like to say that she was present, but Alan was a little more technical
                  savvy, but she was present when he reviewed her computer for those documents.

Id. at 59:1-10.

       Federal courts and commentators have consistently warned for decades about the dangers

of having employees of a party responsible for collecting, reviewing and making relevance

determinations for discovery document productions. See Nat’l Day Laborer Org. Network v.

U.S. Immigration and Customs Enforcement Agency, 877 F. Supp. 2d 87, 108 (S.D.N.Y. 2012)

(noting that “most custodians cannot be ‘trusted’ to run effective searches because designing

legally sufficient electronic searches” is not part of their responsibilities); Jones v. Bremen High

School Dist. 228, No. 08 C 3548, 2010 WL 2106640, at *7 (N.D. Ill. May 25, 2010) (finding it

unreasonable to allow a party’s interested employees, who have the ability to permanently delete

unfavorable e-mails, to review documents because employees are “often reluctant to reveal their

mistakes or misdeeds”); Sheila Mackay, How Dangerous is Self-Collection in E-Discovery?

(July 30, 2012), https://insights.conduent.com/conduent-blog/how-dangerous-is-self-collection-

in-e-discovery (discussing how the Nat’l Day Laborer case “comes on the heel of a series of

cases demonstrating why companies ought not to rely on their employees to collect data…”).

       This is because using an employee-driven data collection, review and production process

raises an unacceptable likelihood that relevant documents will not be produced, and that

discovery misconduct may take place. Cache La Poudre Feeds, LLC v. Land O’Lakes, Inc., 244

F.R.D. 614, 630 (D. Colo. 2007) (finding that simply accepting whatever documents or

information might be produced by employees, without validating the accuracy or completeness

of the documents, was improper); Wachtel v. Health Net, Inc., 239 F.R.D. 81, 92 (D.N.J. 2006)

(finding defendant’s response to discovery requests “utterly inadequate” where defendant relied

on specified business people within the company to search and turn over whatever documents

                                                  7
        Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 9 of 14




they thought were responsive, resulting in the non-production of numerous highly relevant

documents).

       Plaintiffs’ document collection, review, and production, is irrefutably tainted because fact

witnesses with personal, familial and financial interests in the outcome of the litigation decided

what documents were relevant. We cannot say whether they even know if certain documents

were responsive because the document custodian did not know if any of the employees who

collected their own document reviewed QVC’s Requests for Production. See Ex. A at 60:1-61:1.

As another example,     Caroline Somers testified to eleven search terms, provided and

presumably decided by fact witness Alan Hamel, that each custodian supposedly used to collect

his or her own emails. Id. at 57:1-18. Plaintiffs had previously refused to disclose the search

terms used to collect ESI, and did not allow QVC to review or agree to the search terms before

the witnesses collected their own documents.

       Plaintiffs’ refusal to comply with the Electronic Discovery Order leaves significant room

for error or shenanigans in Plaintiffs’ production. Given the data review process Plaintiffs have

put in place, this Court should direct Plaintiffs to have attorneys (and not company employees)

re-do the collection and review of Plaintiffs’ potentially relevant electronic data.1

       Given the violation the Electronic Discovery Order and likely failure to capture relevant

and responsive e-mails, the forensic imaging will increase the likelihood that Plaintiffs capture

and produce relevant information.




1
       Additionally, this Court should order Plaintiffs to forensically image, collect and review
       the data of individual computers, mobile devices, and Intermedia servers for Plaintiffs’
       five custodians, because Plaintiffs admit that they did not collect ESI from their backup
       servers. See Ex. A at 61:7-9.
                                                  8
       Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 10 of 14




II.    BY COMPARISON, QVC TIME AND AGAIN HAS STRIVED TO MEET THE REQUIREMENTS OF
       THE RULES, PROVIDE SLC COUNSEL WITH INFORMATION CONSISTENT WITH THOSE
       REQUIREMENTS, AND SAVE JUDICIAL RESOURCES FROM HAVING TO RESOLVE DISPUTE.

       QVC has undertaken costly and time consuming efforts to comply with its obligations to

produce relevant and responsive documents under the Rules. To avoid judicial intervention,

QVC has provided Plaintiffs with far more information about its document collection, search,

review, and production efforts than is typical in the normal course of litigation.

       During QVC’s second 30(b)(6) document custodian deposition, QVC provided SLC’s

counsel with a memorandum outlining each step it too to search, review, and produce documents

(summarized below). See memorandum, attached as Ex. B.

       QVC’s Document Collection: Following a meet and confer about document search

parameters, QVC agreed to search 28 search terms against 16 custodians (11 from QVC and 5

from HSN). SLC did not object, or even respond to, QVC’s proposed search terms. In a sign of

good faith and to ensure a complete document collection QVC expanded the scope of 7 search

terms and added one document custodian after noting that those terms received low document

hits. QVC’s document search and collection yielded the following results:

                        Data collected from                Documents after applying
                        custodians                         search terms
       QVC              400 GB                             76,446 documents

       HSN              478,537 documents                  41,981documents

                                              TOTAL: 118,427 documents


       QVC’s Document Review: Before beginning its document review, QVC educated

contract attorneys and attorneys from its counsels’ law firms (“SHSL/BB attorneys”) about the

background of the case. Approximately 15 SHSL/BB attorneys did a first-level review of 35,141

documents that hit on three attorney custodians or four attorney names in the email header.

                                                 9
       Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 11 of 14




Simultaneously, a team of 40 contract attorneys did a first level review of the remaining

documents in the database.

       Next, a dozen SHSL/BB attorneys did a second-level review of all responsive, non-

privileged documents. The SHSL/BB attorneys then separated into two groups for the next

phase: one group did a second level review of the privileged documents, and the other group did

a second level review of documents marked “responsive requires redaction.” After the

completion of that review, a small team of SHSL/BB attorneys did a “clean up” review of all

remaining documents in the database to ensure that QVC produced every responsive, non-

privileged document. SHSL/BB attorneys also did a third and final review of the privileged

documents to prepare QVC’s privilege log.

       To date, QVC has made 14 document production totaling 41,625 pages of QVC

documents and 39,678 HSN documents. It also has produced two different 30(b)(6) witnesses to

testify about these efforts. Nevertheless, Plaintiffs’ counsel focused not on the efforts QVC and

its outside counsel made, but fixated on each designee’s personal knowledge and not the steps

taken to educate them. In essence, Plaintiffs attempted to transmogrify these 30(b)(6)

depositions on document collection, review, and production efforts into freewheeling fact

depositions far beyond what they noticed.

                                            Conclusion

       For all of these reasons this Court should grant QVC’s motion and award QVC its

attorneys’ fees and costs for bringing this motion.




                                                10
  Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 12 of 14




                                  Respectfully submitted,
Dated: October 23, 2020

                                  /s/ Edward J. Sholinsky
                                  Edward J. Sholinsky (Pa. I.D. No. 206561)
                                  Schnader Harrison Segal & Lewis LLP
                                  1600 Market Street, Suite 3600
                                  Philadelphia, PA 19103-7286
                                  (215) 751-2000

                                  and

                                  Richard B. Harper (admitted Pro Hac Vice)
                                  Alyssa Pronley (admitted Pro Hac Vice)
                                  BAKER BOTTS LLP
                                  30 Rockefeller Plaza
                                  New York, New York 10112-4498
                                  (212) 408-2500

                                  Erik T. Koons (admitted Pro Hac Vice)
                                  Elisa Beneze (admitted Pro Hac Vice)
                                  BAKER BOTTS LLP
                                  700 K Street, N.W.
                                  Washington, D.C. 20001-5692
                                  (202) 639-7700




                                 11
       Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 13 of 14




                     ATTORNEY CERTIFICATION OF GOOD FAITH

We, counsel for Defendant QVC, Inc. hereby certify and attest as follows:

       On May 8, 2020, the Court entered an e-discovery order directing parties to disclose

certain information by May 28, including a list of most likely custodians of relevant materials, a

list of each relevant electronic system in place during the relevant time period, the name of the

person responsible for the party’s document retention policies, a general description of the

party’s electronic document retention policies, the name of the party’s e-discovery liaison, details

about search methodology, and any other pertinent information about electronic documents.

       Parties exchanged letters on May 28 providing basic information about their respective

discovery plans. In the following weeks, we made numerous attempts to understand Plaintiffs’

collection and review process, including who they identified as custodians, what information was

being reviewed, and where potentially relevant information was stored. The parties also had

three meet & confers on May 29, June 11 and June 25, 2020 to discuss e-discovery issues.

       Through the course of our discussions with Plaintiffs, QVC’s counsel developed a list of

six specific questions that we asked Plaintiffs about on numerous occasions. Rich Harper

followed up with Plaintiffs’ counsel by e-mail on June 12, June 18, and June 23 without

receiving concrete answers or substantive information from Plaintiffs’ counsel in response.

Plaintiffs’ counsel did eventually provide QVC’s counsel with the name of five custodians, a

vague summary of their collection and review process, and alerted us to the fact SLC used both

an e-mail server hosted by Intermedia and a Dropbox account. However, at the June 25 meet &

confer, Plaintiffs’ counsel could not provide additional information about the Intermedia or

Dropbox accounts, specifically what kind of documents were stored on the Intermedia server and
       Case 2:19-cv-04773-CFK Document 47-1 Filed 10/23/20 Page 14 of 14




who had access to the Dropbox account. Rich Harper followed up on these issues in a June 29 e-

mail, but Plaintiffs have failed to respond or offer any additional information.

       Following QVC counsel’s e-mail to Plaintiffs’ counsel on June 29, 2020, it was clear the

parties could not resolve this dispute themselves. Despite counsels’ good faith attempt to resolve

this dispute, they have been unable to do so, and a genuine disagreement exists.

       Since then, despite three custodian depositions and numerous phone calls and letters, the

parties cannot agree on the fundamental issue of what discovery efforts are appropriate.


                                                  Certified to the Court by:
    Dated: October 23, 2020

                                                  /s/ Edward J. Sholinsky
                                                  Edward J. Sholinsky (Pa. I.D. No. 206561)
                                                  Schnader Harrison Segal & Lewis LLP
                                                  1600 Market Street, Suite 3600
                                                  Philadelphia, PA 19103-7286
                                                  (215) 751-2000

                                                  and

                                                  Richard B. Harper (admitted Pro Hac Vice)
                                                  Alyssa Pronley (admitted Pro Hac Vice)
                                                  BAKER BOTTS LLP
                                                  30 Rockefeller Plaza
                                                  New York, New York 10112-4498
                                                  (212) 408-2500

                                                  Erik T. Koons (admitted Pro Hac Vice)
                                                  Elisa Beneze (admitted Pro Hac Vice)
                                                  BAKER BOTTS LLP
                                                  700 K Street, N.W.
                                                  Washington, D.C. 20001-5692
                                                  (202) 639-7700




                                                 2
